Title: Introductory Note: From Andrew G. Fraunces, 16 May 1793
From: 
To: 


This letter from Andrew Fraunces initiated a controversy over the payment of two warrants issued by the Board of Treasury in 1787 and 1789. Although Fraunces maintained that he had purchased these warrants in early May, 1793, it cannot be stated with certainty just how he obtained them or whether he ever actually owned them. During June, July, and August, 1793, Fraunces wrote to both Hamilton and George Washington demanding payment, and in a pamphlet dated August 25, 1793, he published his correspondence with both men. On December 18, 1793, he submitted the pamphlet to Frederick A. C. Muhlenberg, Speaker of the House of Representatives, as a memorial to Congress. After Congress had dismissed his memorial on February 19, 1794, he approached various officials in the Treasury Department in an unsuccessful effort to secure payment. Finally, in December, 1795, when the disposition of the payment of all such warrants was lodged in Congress, Fraunces’s case was closed, for he could no longer appeal to the Treasury Department and he had already been refused by Congress.
In his memorial to Congress Fraunces argued that the Treasury had paid similar warrants in the past and that in his conduct of the Treasury Department Hamilton had permitted personal considerations to influence his decisions. In an effort to substantiate these charges Fraunces cited Hamilton’s part in the purchase of Baron Glaubeck’s claim against the United States. Although Hamilton did not directly refute Fraunces’s accusations, he did collect what he considered relevant information for both Washington and the House committee appointed to consider Fraunces’s memorial. The material assembled by Hamilton provided the essential facts covering his role in the transactions involving Baron Glaubeck and a description of the problems that had arisen in connection with the warrants issued under the Board of Treasury.
Fraunces was correct in his assertion that warrants similar to those which he had presented had been paid. One of the two warrants for which he wished to receive payment was the first of three warrants (Warrants No. 1155, 1156, 1157) that had been drawn on the treasurer, Michael Hillegas, on May 29, 1787, payable to James O’Hara “or order … on account of provisions issued to the Indians from 1 Decr. 1787 to 30th June 1788 and on account of 41,789½ Rations of Provisions furnished the Governor of the Western Territory for Indian Treaties in 1788.” When the third of these warrants (Warrant No. 1157) was presented by William Constable to the Treasury Department on July 19, 1790, Constable received payment under the act of September, 1789, which had appropriated one hundred and ninety thousand dollars for warrants that had been issued by the Board of Treasury and that had not been paid. In somewhat the same fashion on March 5, 1790, Warrant No. 237, dated November 19, 1787, was paid to Royal Flint as assignee of Michael Hillegas. Fraunces, on the other hand, was refused payment on Warrant No. 236.

Fraunces’s case, which rested in part on the point that warrants similar to his had been paid in the past, was weakened by the fact that by May, 1793, when he presented his warrant, the Treasury’s policy toward warrants had changed. Originally the Treasury Department had paid all warrants without question, but by 1793 Hamilton had become aware that the records for many specie transactions under the Board of Treasury were not available and that it was impossible to judge the validity of any particular warrant without such records. The inadequacy—or even lack—of records can be attributed to the fact that the accounts of William Duer, who had served as secretary to the Board of Treasury, were not available. Duer had been imprisoned for debt in March, 1792, and he had submitted neither his accounts nor the warrants which he had insisted would substantiate these accounts.
The regulations of the Board of Treasury required the register of the Treasury to record before issuance all warrants drawn on the receivers of taxes or commissioners of loans and all warrants drawn on the treasurer. If this had been done, the final account of the two sets of warrants would have balanced and left a clear record of all receipts and expenditures. During the last years of the Confederation, however, these regulations were frequently ignored, and procedures for recording and canceling warrants can best be described as haphazard. On numerous occasions Hillegas was not at the seat of government, and warrants on the treasurer were paid by the secretary to the Board of Treasury, who delivered the receipts to the treasurer at some unspecified later date. Warrants on the receivers of taxes were often not recorded until such warrants had been returned by the receivers as vouchers for their specie accounts. These warrants were, however, recorded by the register when the treasurer had no cash to pay a warrant drawn upon him. In that case, two warrants were drawn at the same time: one on the treasurer to be receipted by the payee and one on the receiver of taxes in the same amount, payable to the treasurer and endorsed for the benefit of the individual to whom the government owed money. The second warrant presented by Fraunces (Warrant No. 236) was one on a receiver of taxes which had been endorsed for this purpose.
On November 19, 1789, Warrant No. 236 had been drawn on Nathaniel Appleton, receiver of taxes for Massachusetts, in the amount of three thousand five hundred dollars.  On July 26, 1793, John M. Taylor wrote to Fraunces that he had “made every possible research into the actual situation of your Treasury warrant, and I find an account current of Nathaniel Appleton’s stated by Mr. Hillegas, late Treasurer of the United States, in the Comptroller’s office, certified by the Register, that of 18,000 dollars and odd of warrants drawn on Appleton in said Hillegas’s favor by the Board of Treasury, of which yours is one, but 600 remain unpaid. If this be true, it will appear that William Duer has stolen them off the files and put them into circulation.… Mr. [William] Simmons [a clerk in the auditor’s office] tells me he will do all in his power to search this out. I shall call on him to day, and if he has made the intended search, I will communicate the result thereof.…” Fraunces enclosed this letter from Taylor in his letter to Washington of July 30, 1793. On August 2, 1793, Joseph Nourse wrote to Richard Harrison, the auditor of the Treasury: “Upon Reference to the Copies of certain Statements made in this Office … I have Certified that no Payment was ever made by Nath: Appleton the late Commissioner of the Loan Office for the State of Massachusetts upon a Warrant No. 236 … whereas it woud appear by a Paper furnished about the same Time Entitled ‘List of Warrants drawn by the Board of Treasury on Nathaniel Appleton Receiver of Continental Taxes Massachusetts’ that it had been paid: this apparent Contradiction may be easily Explained: Both were official Papers and were given to the Clerk (who perfectly understood them) to Enable him to Settle the Accounts of the late Commissioners of the Loan Office and also of the Treasurer of the United States. The Use therefore that has been made of a Referrence to one Document without having a Connection with the Other was improper. With Respect to my first Statement … it is a fact that the said Warrant No. 236 was never paid by Mr. Appleton altho’ by Mr. Hillegas’s Account upon which the second Statement was made it is Considered by him as an Absolute Receipt.… The Mode of doing Business at the Treasury when that Warrant issued was this. The Board from the Want of Funds at the immediate Seat of Government drew warrants on the Commissioners of the Loan Offices. This warrant No. 236 for Instance was drawn on Mr. Appleton: at the same time another Warrant issued on the Treasurer in favour of the Person to whom Payment was to be made. As it was to Arnold Henry Dorhman Esqr. the Treasurer therefore Endorses to Dorhman the warrant upon Appleton and takes Dorhman’s Receipt upon the warrant which the Board had drawn in his favour.…”
This warrant on Appleton had been presented to Hamilton for payment on December 26, 1792, by Jasper Murdock. On April 14, 1794, it was presented to the auditor of the Treasury by John M. Taylor in his own right under “An Act relative to claims against the United States, not barred by any act of limitation, and which have not been already adjusted.” The auditor’s report of January 19, 1795, on claims filed under this act states that “This warrant appears to have been presented at different times and by different persons, at the Treasury, but payment there has been uniformly refused, from an opinion that it had, with others of the same complexion, been already discharged out of funds belonging to the public.”
The dispute between Hamilton and Fraunces also became a part of the continuing attempt of certain Republican politicians to discredit Hamilton by uncovering corruption in the Treasury Department. Fraunces had been a clerk under the Board of Treasury and had continued in that capacity from the organization of the Treasury Department in 1789 until March, 1793, when he was dismissed. Fraunces was of particular interest to Hamilton’s Republican opponents, for he had considerable firsthand knowledge of Treasury procedures and had left the Treasury Department with a grudge against the Secretary. On June 22, 1793, John Beckley, clerk of the House of Representatives, began a letter to an unnamed addressee which he completed on July 2. The letter reads as follows:
“Some information, which I have received from Mr. [Jacob] Clingman, seems to be so connected with what you already possess in relation to Mr. Hamilton, that I cannot withhold communicating it. He says that Andrew G. Fraunces was here, about ten days ago, with letters from Duer to Hamilton, and carried back answers. That Fraunces brought with him, and received payment, at the Treasury, for two Warrants issued by the old Board of Treasury, which he purchased in New York, on speculation, and by which he cleared fifteen hundred dollars: that before he purchased those warrants, and when they were offered to him, they were indorsed on the back with red ink, in a date which he did not then recollect ‘presented at the Treasury of the United States, and refused payment—Jos: Nourse, Regr.’ Whereupon, that he, Fraunces, wrote to Hamilton to know whether they would be paid, and if so, to send him a Certificate under his hand to that effect; which Hamilton did, and Clingman says that he has seen both Fraunces’s letter, and Hamilton’s answer and certificate.

“Clingman also says, that Fraunces told him, he could, if he pleased, hang Hamilton. And altho’ he considers Fraunces as a man of no principle, yet he is sure that he is privy to the whole connection with Duer, and is the agent between them, for supplying the latter with money, and that he saw him when last in New York, pay money to Duer’s Clerk (who brought a note to him for it) and took his receipt. He tells me too, that Fraunces is fond of drink and very avaricious, and that a judicious appeal to either of those passions, would induce him to deliver up Hamilton’s and Duer’s letters and tell all he knows.
“Clingman further informs me, that Mrs. Reynolds has obtained a divorce from her husband, in consequence of his intrigue with Hamilton to her prejudice, and that Colonel Burr obtained it for her: he adds too, that she is thoroughly disposed to attest all she knows of the connection between Hamilton and Reynolds: This, if true, is important.
“Clingman has been sent for by Hamilton, and had an interview with him this week, in which he used every artifice to make a friend of him, and asked many leading questions about, who were his friends? What he would do to serve him &c &c. &c. He is to be with him again tonight, and has promised to call on me tomorrow morning, and inform me of all that passes. If he should, I will add it to this letter.
“June 25th. The proposed interview did not take place till today; it was to the following effect.
1st   Was he (Clingman) intimate with Mr. A. G. Fraunces of New York?
Answer.   He knew him.
2nd   Did he ever board at his house?
Answer.   He never did.
3d.   Did he not frequently dine and sup with him?
Answer.   He had once dined with him at a stranger’s house.
4th.   Did he not frequently visit Mr. Fraunces’s Office?
Answer.   He had been there several times.
5th.   Did he not visit Mr. Beckley sometimes?
Answer.   He knew Mr. Beckley, as he had seen him at Mr. Muhlenberg’s.
“Mr. Hamilton then observed that Clingman did not put that confidence in him that he ought, as every thing that he (Clingman) said, was as secret as the grave.
“Mr. Hamilton then asked if Mr. Beckley did not visit at Mr. Muhlenberg’s, and what other persons frequented Mr. Muhlenberg’s house.
“Mr. Hamilton said that Clingman should not mind what Fraunces said, as he spoke much at random and drank.
“June 27th. Mr. Clingman left this yesterday morning for New York, and, I expect, will, as well as Fraunces, be well watched by Hamilton’s Spies. I do not think it will be advisable that Clingman should be applied to, or in any manner, made acquainted with any thing here communicated respecting Fraunces or Hamilton, as he will continue to give me every information, or evidence, he can collect respecting them. You will make such a confidential use of the contents of this letter, as you may deem proper.…”

On June 27 Clingman wrote to Beckley:
“I got to York only late last night, and this morning called on Mr. A. G. Fraunces, who is just agoing to Philada. Mr. A. G. Fraunces seems to be vexed with Colo H——and shewed me a power of Attorney of his own writing corrected by Colo. H—— and which correction is in his hand writing for the purchase of the Baron De Glaubeck’s pay, which he the said Fraunces purchased for Colo. H—— and D——er, from one Bazel, and for which they gave him fifty dollars for doing the business. He further told me, that Colo. H—— had agents in Philada. who purchased Stock for him, and in a few days after, the stock was sold to the Commissioner of the United States, which was appointed to purchase Stock, at a higher price, which agents name he mentioned to me; and further said, that he had carried checks to the said agents from Colo. H—— and he hath promised me, that the moment he gets to Philadelphia, to get a certificate from one of those agents, to certify that he had transacted such business, and that he had received money from him, A. G. Fraunces, for that business: and further told me, that he could prove and was known to a connection in speculation with D——er. All which A. G. Fraunces is willing to swear to and can bring other witnesses beside himself.
“Now, my dear Sir, if you think that these facts will be sufficient to do his business, I would wish you to stay in Philada. and write me word, and I will come on immediately.
“I am somewhat afraid, that Fraunces will fall back from what he has said, but he declares, that he will stick to what he has told me, and that beside his own oath, he can bring proof to support it: and as to the power of Attorney, I have seen it myself, and know that the corrections is in Colo. H—— own handwriting.”
Beckley enclosed a copy of Clingman’s letter in his letter of June 22 to an unknown correspondent and added the following postscript, dated July 1:
“A. G. Fraunces is now here, and, I am told, in treaty with Hamilton for delivering up to him all such letters and papers, as he (Fraunces) may be possessed of, in relation to Hamilton’s speculations and connection with Duer; and for which, Hamilton is to pay him two thousand dollars. I have written to Clingman, and expect him here this night. Should he come, I think it probable, he may so far counterwork Hamilton, as to possess himself of some further, and corroborating evidence to that of Fraunces’s. If he does not come this evening, or by tomorrow night at farthest, I shall conclude that he has declined it, and shall therefore set off the next day, with my family, for the Virginia Springs, and expect to be absent from this until the tenth of September. In the mean time, I hope it will be in your power, from the information now given you, so to manage Fraunces, thro’ the influence of Clingman (whom, I now think, it will be advisable for you to confide in, seeing how far he has committed himself in his letter to me) as to obtain some decisive proof, during my absence. When I return, should it be necessary, and you will drop me a line thro’ our common friend, Melancton Smith, I will come on to New York, and aid, with my best endeavors, to unravel this scene of iniquity.
“Perhaps the following hints may be worth attention.
1st   To urge Clingman to get from Fraunces the power of Attorney for Glaubeck’s pay, with Hamilton’s correction.
2d:   To obtain Bazel’s deposition respecting that transaction.
3d   To get Fraunces’s letter to Hamilton, and Hamilton’s answer respecting the two Treasury Warrants, mentioned in the beginning of this letter.
4th   To obtain the original, or copies of any receipts of Duer’s, for monies paid to him by Fraunces.
5th   To enquire respecting Mrs. Reynolds’s divorce, and to obtain her certificate or affidavit of all she knows.
6th.   To make like enquiry, and obtain like evidence from Mr. Reynolds.
7th.   To obtain some corroborating evidence from Fraunces, besides his own, of Hamilton’s having purchased public stock on his private account.
8th.   To obtain any like corroborating evidence respecting the connection with Duer.
9th   To obtain Fraunces’s certificate or affidavit of all that passed at his late and present interview with Hamilton.
“The instrumentality of Clingman in this business, you see, will be highly important; but in your communications with him, I do not wish that he should see any thing that I have written to you: altho’ you must necessarily acquaint him with the source of your information. My own opinion is, that he may be fully depended on; but you know human nature too well, not to observe every proper caution. Nor can I forbear to hint, how quickly Hamilton will take alarm, at the remotest appearance of your concern in the business.”
In New York several of Hamilton’s supporters watched the Fraunces affair develop with some uneasiness. William Willcocks, Robert Affleck, and Robert Troup wrote to Hamilton concerning the publication of Fraunces’s pamphlet, the arrival of a lawyer from Philadelphia who questioned Thomas Bazen as a witness in the question of Baron Glaubeck’s pay, and the various affidavits and charges which Fraunces had made. There were also occasional newspaper references to the dispute between Fraunces and Hamilton during September, October, and November, 1793.

On December 18, 1793, “The Speaker informed the House that he had received a letter subscribed A. G. Fraunces, inclosing a petition against the management of the Secretary of the Treasury, addressed to the House of Representatives, accompanied by sundry documents.” The memorial was read on December 19, 1793, and referred to a committee. The committee’s report was given on December 30, 1793, and considered on January 6, 17, 1794. On February 19 the House adopted two resolutions commending the Secretary of the Treasury.
